JONES, J.
This is an original action wherein the petitioner, Lawrence Ballard, seeks a writ of error coram nobis for the purpose of presenting again the facts in connection with a homicide committed by him on May 20, 1921, in Choctaw county, Oklahoma, on account of which the petitioner was tried and convicted for murder on October 29, 1921, in the district court of Choctaw county.
This court has never issued the writ of error coram nobis because it was a common law writ which has been largely superseded by the right given to one convicted of crime to file a motion in arrest of judgment, or a motion for new trial because of newly discovered evidence. Gibson v. State, 87 Okla. Cr. 260, 197 P. 2d 310; State ex rel Burford v. Sullivan, 86 Okla. Cr. 364, 193 P. 2d 594; Ex parte Hinley, 94 Okla. Cr. 267, 234 P. 2d 947.
It further appears that the identical question now presented has been heretofore presented by habeas corpus and decided adversely to petitioner. Ex parte Ballard, 93 Okla. Cr. 141, 225 P. 2d 825.
The writ of error coram nobis is denied.
BRETT, P. J., concurs.